       Case 2:20-cv-00239-BSM Document 8 Filed 04/22/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

CHRISTOPHER THORNSBERRY                                                    PLAINTIFF
ADC #169180

v.                        CASE NO. 2:20-CV-00239-BSM

ROOSEVELT BARDEN, et al.                                                DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED, this 22nd day of April, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
